DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that the IDS filed 12/19/2019 incorrectly listed JP 5527203 B2 (JFE Holdings, Inc.), published 6/18/2014, instead of JP S55 27203 A (Showa Denko KK, referred to below as “Maeda”), published 2/27/1980, as recited in the accompanying extended European search report.  Hence, JP5527203B2 has been lined through by the Examiner and the correct foreign document number, JP S55 27203A, has been cited on the attached PTO-892.  An English machine translation of the correct foreign document number is also attached.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 2 recited the limitations “metal thin film layer” and “transparent thin film layer”, however, the term “thin” is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, it is unclear how “thin” or “thick” the metal layer and/or the transparent layer may be in order to be considered “thin”.  The above cited dependent claims do not remedy the above and hence are indefinite for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US2009/0317649) in view of Maeda (JPS55-27203A, please see attached machine translation for the below cited sections) or Abe (JPH07-156350A, please see attached machine translation for below cited sections), and in further view of the attached BASF brochure entitled Automotive and exterior grade portfolio Effect Pigments (hereinafter referred to as “BASF Automotive Effect Pigments brochure”, as evidenced by the BASF AG article by Dr. Schmid entitled A New Generation of Sparkling Effect Pigments, hereinafter referred to as “Schmid”).
Smith discloses a multilayer clear over color polyolefin sheet for use in providing a “class A” finish for various formed products, such as automobile bumpers and exterior trim panel, comprising a clear polyolefin layer, a colored polyolefin layer, and a random polyolefin backing layer (reading upon the claimed first layer, second layer, and third layer, respectively), wherein the colored layer contains pigments such as opaque pigments, translucent pigments, and special effect pigments such as metal flake (e.g. “indefinitely shaped flattened piece”), pearlescent, fluorescent, phosphorescent, and mirrored glass; and the clear polyolefin layer is primarily made of a polyolefin, such as polypropylene, and has a light transmittance of 85-100% (Entire document, particularly Abstract; Paragraphs 0026, 0032, 0035, and 0091).  Smith discloses that the backing layer is primarily composed of a thermoplastic polyolefin, such as polypropylene/ethylene copolymer preferably having a random microstructure, and may also include pigments and/or effect materials (Paragraphs 0041 and 0043, reading upon the claimed third layer of instant claims 2-3).  Smith discloses that the multilayer sheet is formed by coextrusion and may be thermoformed into formed products, wherein such products can be made from the multilayer structure having sufficient thickness to be used alone or can be injection molded from behind with additional polymer material to provide support to the multilayer structure; or the coextruded sheet structure may be laminated to a substrate prior to, during, or after forming of an article, such as by melt lamination, e.g. thermal fusion (Paragraphs 0031, 0044, and 0091-0092; as in instant claim 8 and broadly reading upon and/or rendering obvious the broadly claimed methods for producing a formed body as recited in instant claims 11-14).  Smith specifically discloses that the polypropylene of the clear layer may be an isotactic polypropylene, such as greater than 70%, greater than 80%, or greater than 90% isotactic (reading upon and/or rendering obvious the claimed isotactic pentad fraction of instant claims 5 and 9; Paragraph 0032, Examples); and although Smith discloses that the clear layer or multilayer structure has high light transmittance, high gloss, high distinctness of image, and high durability (Entire document, particularly Paragraphs 0006-0008, 0025-0026, and 0033), Smith does not specifically discloses that the polypropylene of the clear layer (as the claimed “first layer”) contains a smectic crystal as recited in instant claim 1, nor that the special effect or metal flake pigments of the colored polyolefin layer (as the claimed “second layer”) has “a laminate structure in which both surfaces of a metal thin film layer are each covered with a transparent thin film layer” as recited in instant claim 1.
However, it is well known in the art that a polypropylene film having excellent transparency and gloss can be obtained by quickly quenching a melt-extruded isotactic polypropylene (e.g. to suppress spherulite/crystal growth) wherein the resulting quenched polypropylene has a smectic crystal structure as taught by Maeda (Entire document) or Abe (Entire document), and given that Smith discloses that the laminate is produced by coextrusion such that the resulting laminate and/or clear (transparent) polyolefin layer which may be formed from isotactic polypropylene, has high light transmittance (e.g. high transparency), low haze, high distinctness of image, and high gloss, and that the polyolefin layers and multilayer films may be exposed to various structure modifying treatments to further enhance properties of the multilayer structures while maintaining low haze, high gloss, transparency, and distinctness of image (Paragraph 0093), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to quickly quench the coextruded polyolefin multilayer structure taught by Smith to provide a clear layer of polypropylene containing a smectic crystal structure as instantly claimed to provide the clear polypropylene layer with excellent transparency and gloss as taught by Maeda or Abe, given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.
Further, with respect to the special effect pigment, Smith does not limit the type of special effect pigment that may be utilized and broadly recites that “all special effect additives” are suitable as colorants in the invention (Paragraph 0068) with examples including BASF Sparkle Orange 9320J special effect pigment (a known titania-coated mica flake interference pigment commercially available from BASF under the tradename MEARLIN®) and ET-2025 aluminum flake pigment (a known “silver-dollar” type aluminum flake pigment available from Silberline); and given that special effect pigments having an indefinitely-shaped flattened laminate structure with dimensions as instantly claimed are known in the art, such as the commercially available “ELgee neo” (“LG neo”) metallic luster pigments manufactured by OIKE & Co., Ltd. (as utilized in the instant examples, e.g. LG neo #200 or #500) which have a laminate structure and dimensions as instantly claimed (as admitted by the Applicant in the instant examples), or PALIOCROM® special effect pigments which are commercially available from BASF and known functionally-equivalent special effect pigments in the art, particularly for use in automotive finishes (as in Smith) as taught by BASF Automotive Effect Pigments (Entire document, particularly pages 3-6), which also have a laminate structure comprising a thin aluminum flake core (e.g. “an indefinitely shaped flattened piece”) coated on both surfaces with a transparent metal oxide thin film layer with dimensions as claimed (as evidenced by Schmid, Entire document), it would have been obvious to one having ordinary skill in the art to utilize any commercially available special effect pigment(s) in the colored polyolefin layer taught by Smith such as OIKE “ELgee neo” or “LG” metallic luster pigments or BASF PALICROM® special effect pigments, both of which have a laminate structure and dimensions as recited in instant claims 1, 2 and 4, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Hence, the claimed invention as recited in instant claims 1-5 and 8-9 would have been obvious over the teachings of Smith in view of Maeda or Abe and in further view of BASF Automotive Effect Pigments given that it is prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regard to instant claims 6 and 10, given that Smith discloses that the clear layer may be formed from commercially available isotactic polypropylene resins having an isotacticity as instantly claimed and a melting point of 130ºC (Paragraph 0032), with no requirement that a nucleating agent be added to the polypropylene, one having ordinary skill in the art before the effective filing date of the instant invention would have reasonably expected said polypropylene resins disclosed by Smith to exhibit a crystallization speed as instantly claimed and/or one skilled in the art would have been motivated to utilize any commercially available isotactic polypropylene for the clear layer taught by Smith, such as the commercially available isotactic polypropylene Prime Polypro™ F-133A utilized in the instant examples, thereby rendering the claimed invention as recited in instant claims 6 and 10 obvious over the teachings of Smith in view of Smith in view of Maeda or Abe and in further view of BASF Automotive Effect Pigments.
With regard to instant claim 7, Smith discloses the color(ed) layer is primarily made of a polyolefin such as polypropylene/ethylene copolymer with a monomer content of ethylene of 0.5-12% thereby reading upon the thermoplastic resin of instant claim 7 (Paragraph 0034) and hence rendering instant claim 7 obvious over the teachings of Smith in view of Smith in view of Maeda or Abe and in further view of BASF Automotive Effect Pigments.
With regard to instant claims 11-14, as discussed above, Smith clearly discloses that the multilayer sheet may be thermoformed into formed products, wherein such products can be made from the multilayer structure having sufficient thickness to be used alone or can be injection molded from behind with additional polymer material to provide support to the multilayer structure; or the coextruded sheet structure may be laminated to a substrate prior to, during, or after forming of an article, such as by melt lamination, e.g. thermal fusion, and also discloses that other processes may be utilized including compression molding and simultaneous in-mold thermoforming/injection backfill processes (Paragraphs 0031, 0044, and 0091-0092), thereby clearly teaching and/or suggesting the broadly claimed methods of producing a formed body as recited in instant claims 11-14, wherein the broad “placing”, “supplying”, “arranging”, etc. method steps of instant claims 11-14 would be implicit and/or obvious based upon the molding and/or lamination processes disclosed by Smith.  Hence, the claimed invention as broadly recited in instant claims 11-14 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention over the teachings of Smith in view of Maeda or Abe and in further view of BASF Automotive Effect Pigments.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nambu (USPN 6,364,992) in view of Maeda (JP55-27203) or Abe (JP07-156350).  Nambu discloses a decorative sheet suitable for lamination over surfaces of various substrates such as steel plates and plywood laminates for household appliances, interior/exterior architectural materials, etc. (e.g. formed body as in instant claim 8), providing a highly designable metal-toned appearance, wherein the decorative sheet comprises a thermoplastic layer (A), an adhesive layer containing a luster pigment (B), and a transparent or translucent thermoplastic layer (C) with a preferred light transmittance of more than 50% and more preferably in the range of 80-98% (Entire document, particularly Abstract: Col. 1, lines 5-15; Col. 4, lines 55-61).  Nambu discloses that suitable resins for the layer (A) include polyolefin type resins such as polypropylene and high-density polyethylene (reading upon the thermoplastic resin of the claimed third layer as recited in instant claims 2 and 3); suitable resins for the adhesive layer (B) include thermoplastic resins (reading upon the broadly claimed thermoplastic resin of the second layer of instant claims 1 and 2); and suitable resins for the layer (C) include polypropylene (as broadly recited with respect to the claimed first layer of instant claims 1 and 2; Col. 3, lines 12-16; Col. 4, lines 23-25; Col. 5, lines 29-48; Example 2).  Nambu discloses that the layer (A) is disposed for direct contact with a substrate and may include a suitable pigment so that the layer can conceal adverse colors and the like on the substrate from external view where desired (Col. 3, lines 2-11, reading upon the claimed “third layer”); while layer (C) is useful for constituting the outer surface of the decorative sheet (Col. 4, lines 10-14).  Nambu discloses that luster pigment utilized in the layer (B) may be those disclosed in Col. 5, line 65-Col. 6, line 13, particularly a pulverized deposited foil having a thickness of 1-3 microns and a particle diameter of 5-100 microns preferably obtained by depositing a thin aluminum layer of 0.01-10.0 Å thickness between two (transparent) resin layers and pulverizing into scaly shaped metallic luster pigments, with examples utilizing LG products of Oike Industries Co. having a three-layered laminate structure as in the instantly claimed invention including as in instant claim 4 (Col. 5, line 65-Col. 6, line 20; Examples).  
Hence, Nambu discloses and/or suggests a laminate comprising, in the following order, a first layer comprising polypropylene, a second layer comprising a resin composition containing a thermoplastic resin and a metal foil powder, wherein the metal foil powder is a flattened piece having a laminate structure in which both surfaces of a metal thin film layer are covered with a transparent thin film layer, and a third layer comprising a resin composition containing a thermoplastic resin such as polypropylene, and a coloring agent, as in instant claims 1-4, and formed body comprising the laminate as in instant claim 8, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and thus the only difference between the teachings of Nambu and claimed invention as recited in instant claims 1-4 and 8 is that Nambu does not disclose that the polypropylene of the outer layer (C) contains a smectic crystal as instantly claimed.  However, it is well known in the art that a polypropylene film having excellent transparency and gloss can be obtained by quickly quenching a melt-extruded isotactic polypropylene (e.g. to suppress spherulite/crystal growth) wherein the resulting quenched isotactic polypropylene has a smectic crystal structure as taught by Maeda (Entire document) or Abe (Entire document), and given that Nambu discloses that the layer (C) may be formed from a polyproylene type resin by any conventional method including calendering, extrusion, solation, casting and the like, with extrusion being especially preferable, and the resulting layer having high transparency, with high glossiness of the decorative sheet also being important for providing an appearance nearer to metallic toning (Col. 4, lines 10-61; Col. 6, line 24-26; Examples; Col. 15, lines 28-31), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to produce the layer (C) of polypropylene resin as taught by Nambu by quickly quenching the extruded polypropylene layer (C) thereby resulting in a polypropylene layer containing a smectic crystal structure as instantly claimed and providing excellent transparency and gloss as taught by Maeda or Abe, given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.  Hence, the claimed invention as recited in instant claims 1-4 and 8 would have been obvious over the teachings of Nambu in view of Maeda or Abe.  
With regard to instant claims 5 and 9, Abe specifically discloses an isotactic index of preferably 80%, more preferably 95% (Paragraph 0007), while Maeda generally discloses that the polypropylene is a crystalline propylene polymer mainly composed of an isotactic polymer (Page 2, lines 66-72), and given that an isotactic pentad fraction within the claimed range is typical in the art for isotactic polypropylene resins, the claimed invention as recited in instant claims 5 and 9 would have been obvious over the teachings of Nambu in view of Maeda or Abe.  
With regard to instant claim 7, Nambu broadly discloses that the resin of the adhesive layer may be thermoplastic SBR, acrylic resin, or styrene resin, thereby rendering instant claim 7 obvious over the teachings of Nambu in view of Maeda or Abe.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (US2015/0353736) discloses a special effect metallic pigment having a laminate structure including a thin metal deposition film layer, such as a thin aluminum layer, sandwiched between outer transparent thermosetting resin layers, such as of silicone resin, wherein a grinding method is utilized to produce ground complex pigment particles for various plastic products including automobile parts.  Narui (USPN 3,962,397) discloses reflexible pigment particles consisting of a metal deposition layer and resinous coating layers on both sides thereof produced in the form of a deposited film that is ground to form metal leaf pigment particles.  Heyes (USPN 5,238,517) discloses a laminated material comprising a metal substrate and a thermoplastic polymeric film, particularly comprising polypropylene, bonded to the metal substrate, wherein the film is heated to a temperature above its melting point and then uniformly and rapidly cooled to a temperature substantially below the melting point of the polypropylene to provide a glossy or very glossy surface with little or no haze and the crystalline structure of the polypropylene showing largely or fully smectic nature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 15, 2022